DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 9, 12, 15 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PDF article of Junli Du et al (“Piezotronic effect on interfacial charge modulation in mixed-dimensional Van der Waals heterostructure for ultrasensitive flexible photodetectors”), www.ScienceDirect.com, vol. 58, 4/2019, pages 85-93.
	Claims 9 & 20, Junli Du et al (see Figs.3-5 below) shows a van der Waals heterostructure (vdWH) memory device formed by two (2D) layers/materials superimposed one each other for creating two interfacial states (in the interface formed between these two 2D material layers), wherein the second memory state is modulated from the first memory state by using laser light beam. For example, Figures 3-5 below showing two different material/layers ZnO and WSE2, and creating two interfacial states by applying a “modulating” laser/light beam onto its surface to create a photo-current in altering a  switching behavior for such 2-layer memory device between two separate storage switching states (ON and OFF) as shown in timing curve 5(b) below:

    PNG
    media_image1.png
    233
    931
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    935
    media_image2.png
    Greyscale

	Claim 12 & 15, the introduction stated that the purpose for tuning/modulating the property of VdWs heterostructure using gate electrode for many applications such as in 2-terminal FET devices, or non-volatile memory devices, homojunction of heterojunction diodes, photodetectors, etc., thus inherently to a skilled person in this art that such storage FET (vdWH) device also has a channel configured (using these 2D materials) between its two source & drain electrodes are also possible option too.
	Claim 19, the usage of Tungsten Dielselenide (or WSe2) is shown in Figures. 1, 3 & 5.
3.	Claims 1, 4-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PDF article of Hongchen Ruan et al, “Emerging Artificial Two-Dimensional van der Waals Heterostructures for Optoelectronics”, www.intechopen.com, published April 14th, 2019.
	Claims 1, 9 & 20, Hongchen Ruan et al (see Figs.3-5 below) shows a van der Waals heterostructure (vdWH) memory device formed by two (2D) layers/materials superimposed one each other for creating two interfacial states (in the interface formed between these two 2D material layers), wherein the second memory state is modulated from the first memory state by using laser light beam. For example, Figures 3-5 below showing two different material/layers h-BN (Boron Nitride) and WSe2 (Tungsten Nitride), and creating two interfacial states by applying a “modulating” laser/light beam onto its surface to create a photo-current in altering a  switching behavior for such 2-layer memory device between two separate storage switching states (ON and OFF) as shown in timing curve 5(b) below:
[AltContent: arrow][AltContent: textbox (Hexagonal Boron Nitride)][AltContent: arrow]
    PNG
    media_image3.png
    256
    877
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Tungsten Selenide WSe2)]
    PNG
    media_image4.png
    498
    874
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    516
    871
    media_image5.png
    Greyscale

	Claims 1, 10-12, write voltage and erase voltage (under dark or light condition) are also clearly stated in Fig. 6(a) to (f) description below for changing between 2 interfacial states between 2 layers (h-BN & WSe2). See also Fig. 5(a).

    PNG
    media_image6.png
    792
    923
    media_image6.png
    Greyscale

	Claim 4 & 15, usage of back gate electrode for modulation under light is mentioned in Fig. 5(b) description.
	Claims 5-6 & 16-17, reading out the two states by detecting an two different output currents when a voltage is applied between drain & source (or Vds) is shown in Fig. 7(f) (On & Off states) under dark conditions.
	Claim 12 & 15, voltage usage for a back gate and two drain/source terminals for a vdWH FET device (with 2D materials as its channel) is shown in fig. 7C.
	Claims 7-8 & 18-19, usage of h-BN (hexagonal boron Nitride) and Tungsten Selenide (WSe2) for the two 2D layers is shown in Fig. 5(e) or 7C also.

4.	Claims 1, 7-12, 15, & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PDF article of Feichi Zhou et al et al, “2D Materials Based Optoelectronic Memory: Convergence of Electronic Memory and Optical Sensor”, www.spj.sciencemag.org, published August 21, 2019.
	Claims 1, 9 & 20, Feichi Zhou et al (see Figs.3-5 below) shows a van der Waals heterostructure (vdWH) memory FET/device formed by two (2D) layers/materials superimposed one each other for creating two interfacial states (in the interface formed between these two 2D material layers), wherein the second memory state is modulated from the first memory state by using infrared/laser light beam. For example, Figures 3-5 below showing two different material/layers h-BN (Boron Nitride) and WSe2 (Tungsten Nitride) ORAM device, and creating two interfacial states by applying a “modulating” laser/light beam onto its surface to create a photo-current in altering a switching behavior for such 2-layer memory device between two separate storage switching states (ON and OFF) as shown in timing curve 5(b) below:

    PNG
    media_image7.png
    842
    823
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Tungsten Selenide WSe2)]	Claims 1, 10-12, write/program, read or erase voltage (under dark or light condition) are shown in Fig. 7(d) description above for changing between 2 
interfacial states between 2 layers (h-BN & WSe2). See also Fig. 6.
	Claim 12 & 15, voltage usage for a control/back gate and two drain/source terminals for a vdWH FET device (with 2D materials as its channel) is shown in Fig. 2.
	Claims 7-8 & 18-19, usage of h-BN (hexagonal boron Nitride) and Tungsten Selenide (WSe2) for the two 2D layers is shown in 7.

5.	Other claims (not mentioned above) are objected as being dependent upon the rejected claims above but tentatively contain some allowable subject matter for other detail features not being clearly suggested nor seen elsewhere at this time.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827